An application for rehearing was filed in this case on January 23, 1943, and a motion has been filed by the appellee to not entertain or to dismiss the application as having been filed too late. Notice of the judgment of this court was received by counsel for appellant on December 30, 1942, from which date the delay for filing an application for a rehearing is to be counted. Section 24, Article 7, Constitution of 1921.
Under Act 16 of 1910, judgments rendered by this court become final and executory on the fifteenth calendar day after rendition (after service of notice under Article of the Constitution supra).
Excluding the day on which the notice was served, fourteen days were allowed in which to file the application. From December 31, 1942 to January 13, 1943, inclusive, was the period in which to file the application. The application was filed some ten days thereafter.
Therefore the application comes too late and it cannot be considered.